Opinion by
Hall, J.
The court should have given the declaration of law asked by defendant.
*699There was no duty imposed by law upon the defendant to ring the bell of the engine or to sonnd its whistle at the place of the accident; and under the facts of this case it was not negligence for the defendant to neither ring the bell nor sonnd the whistle.
As a matter of law no rate of speed is prescribed at which a train may run (Young v. R. R. Co. 79 Mo. 340); and in this case, under the evidence, it was not negligence for the defendant’s train to run ab the rate of twenty-five miles per hour.
For these reasons the judgment of the circuit court is reversed and the cause is remanded.
All concur.